Title: To Benjamin Franklin from Humphry Marshall, 27 November 1771
From: Marshall, Humphry
To: Franklin, Benjamin



  West Bradford Chester County Pensilvaniathe 27th. of the 11th. mo 1771 
  Esteemd Friend

I recieved thy favour of the 22d of the 4th mo. Last in Which thou Wart Pleased to favour me With an account that the Coppies of thy Letters Sent Back Was not much to thy Predejuce Which Was Pleasing to hear. Our Collonies is Gone into the Importation of Goods by accounts more Largely than Ever. However I hope their remains Such a Sprerit to promote Industry and frugallity among the ablest of the farmers that they Will Purchase But as few of their Goods and they Can Well avoid. Our China Manefactury I hope will Improve and the Making of Derible[?] flint Glass Seems to make noise among us. The Culture of Silk Seems in a fair Way at present to be Improved in our Country there is Numbers of people that raises Silk reels it them Selves and mixes it With Worsted Which makes Good Sort of Crape Which Some of our people have made themselves Cloathes of already and before this reaches thee, I Expect thoul hear how much reel’d Silks our people have Sent over to London. But the people have met With Considerable Discorougement this Last Season by their Worms Sickening and Dying Just When the wares ready to Spin.
I acknowledge thy kindness in Sending over to me Some of the Naked Barly, I Shall Endeavour to Improve it to See if their is any Differrence Bettween that as thou Sent and Some I had by the Way of Carolina about 5 Years Since Which I have Supplyed Several of my Neighbours With, and Some bushell of it have been raised amongst us. 
I have sent thee my observations for twelve month and a few Days that I have made in the Sun’s Disk respecting the Spots that appear thereon, having Drew a circle With a pencil to represent the Suns Circumferrence and then with my Pencil Dilineated the Spots both in Magnitude and Position as near the truth as I Could as they Pas’d, in appearance from East to West. I have not time to Give thee my thoughts respecting them at present. I have Likewise given Some account of the Weather for Some of the time as also Some of the Emmersions of Jupitars Sattelites by my Clock having Set it by a meridian Line as near as I could having no other means.
I have also Sent thee a small Box of Seeds that I had Left after packing a few for Dr. Fothergill but I was in So much hast that I omitted Drawing a list of them. They are Chiefly Lapt up in paper and the Name wrote on With my pencil. My Book of observation on the Sun is Like Wise in the Box. And as thou Signifies it Would be some Pleasure to thee to Serve me in Some Small matters I Should take it kind of thee and as a favour if itt Should lay in thy Way to promote a corrispon[dence] between me and Some of the Seeds men or Nursery men in and about London or any Country Gentlemen that is Curious in Making Collections of our American Vegetables or Simples as I am Pretty Well acquainted With the most Sorts that Grows in our Parts of the Country having been in the practice of Collecting a few Seeds for this many years for my Cousin John Bartram, and Within this four or five Years have Sent Some Boxes of plants and Seeds to Dr. Fothergill; I think I Could afford to Collect Boxes of Young plants of the most of our Common trees and Shrubs as Well as Seeds at a little Lower rate than they are Commonly Done for, if thou Should meet With any Such Gentlemen that Should have a mind to try me for a season or two, and they Would Please to Send their orders, I Should Endeavour to Comply With them.
Be Pleased to favour me So much after thou hast opened and perused My book of observations to present them to the royall Society in My Name and I Shall acknowledge the favour perhaps it may find Exceptance With Some of the Members. From thy real Friend and Welwisher
Humphry Marshall
P.S. Thou may Shew my observations to my Friend Jno. Fothergill if thou think them Worthy of his Notice.
 Addressed: To / Dr. Benjamin Franklin / at / London / Via Bristol / per Capt Spain and With a Small Box of Lancelot Cowper Merchant. [In Cowper’s hand:] forwarded per your humble Servant [L. C]owper as well the box when landed.